28 Mich. App. 662 (1970)
184 N.W.2d 742
PEOPLE
v.
HALL
Docket No. 9768.
Michigan Court of Appeals.
Decided December 9, 1970.
Leave to appeal denied March 15, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Robert A. Reuther, Assistant Prosecuting Attorney, for the people.
Charles T. Burke, for defendant on appeal.
*663 Before: V.J. BRENNAN, P.J., and J.H. GILLIS and O'HARA,[*] JJ.
Leave to appeal denied March 15, 1971. 384 Mich 816.
PER CURIAM.
The people move to affirm (GCR 1963, 817.5[3]) defendant's conviction of violating MCLA § 750.531 (Stat Ann 1954 Rev § 28.799) and the 8- to 25-year prison sentence imposed thereon.
In stating his findings, the trial court stated that defendant did in fact injure a safe. However, in stating the verdict, the court said that defendant did attempt to injure a safe. On appeal, defendant contends that he should have been sentenced to no more than five years in prison under the general attempt statute, MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
The general attempt statute is not applicable in this case because it applies only "when no express provision is made by law for the punishment of such attempt". MCLA § 750.531 (Stat Ann 1954 Rev § 28.799), the statute under which defendant was convicted, expressly provides for the punishment of the offense of attempting to break, burn, blow-up or otherwise injure or destroy any safe.
Motion to affirm, granted.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.